                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


BRENDA LEE ALLISON,
formerly known as
BRENDA LEE EVANS,

               Plaintiff,

v.                                                          Case No. 1:18-cv-794
                                                            Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
__________________________________/

                                         JUDGMENT

               In accordance with the Opinion filed this date:

               The decision of the Commissioner is REVERSED pursuant to sentence four of 42

U.S.C. § 405(g) and the case is REMANDED to the Commissioner for further proceedings as

outlined in the Opinion.

               IT IS SO ORDERED.


Dated: September 30, 2019                                   /s/ Ray Kent
                                                            United States Magistrate Judge
